Judgment modified so as to strike therefrom all allowance of costs, and as so modified the judgment and orders are unanimously affirmed, without costs, upon the ground that the complaint was so equivocal in its terms that the defendant was excused for construing it as insisting upon the requirement of a written consent from defendant, and that, therefore, the defendant should not have been penalized with costs, with leave, however, to defendant within twenty days to withdraw its demurrer and serve an answer on payment of costs. Mills, Rich, Putnam, Kelly and Jaycox, JJ., concur.